UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) X Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 Transition report pursuant to Section 13 or 15(d) of the Exchange Act of 1934 For the transition period from to Commission file number: 0-26003 ALASKA PACIFIC BANCSHARES, INC. (Exact name of registrant as specified in its charter) Alaska 92-0167101 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2094 Jordan Avenue, Juneau, Alaska99801 (Address of Principal Executive Offices) (907) 789-4844 (Registrant’s telephone number, including area code) NA (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company’ in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filerSmaller reporting companyX (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X 1 State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: 654,486 shares outstanding on May 1, 2011 2 ALASKA PACIFIC BANCSHARES, INC. Juneau, Alaska INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Selected Notes to Condensed Consolidated Interim Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3.Quantitative and Qualitative Disclosures About Market Risk 44 Item 4.Controls and Procedures 44 PART II.OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4.[Removed and Reserved] 45 Item 5. Other Information 45 Item 6. Exhibits 46 Signatures 48 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Alaska Pacific Bancshares, Inc. and Subsidiary Consolidated Balance Sheets (dollars in thousands except share data) March 31, (Unaudited) December 31, Assets Cash and due from banks Interest-earning deposits in financial institutions Total cash and cash equivalents Investment securities available for sale, at fair value(amortized cost: March 31, 2011 - $4,929; December 31, 2010 - $2,065) Federal Home Loan Bank stock Loans held for sale Loans Less allowance for loan losses ) ) Loans, net Interest receivable Premises and equipment, net Real estate owned and repossessed assets Mortgage servicing rights Other assets Total Assets Liabilities and Shareholders’ Equity Deposits: Noninterest-bearing demand $ 29,046 Interest-bearing demand Money market Savings Certificates of deposit Total deposits Federal Home Loan Bank advances Advances from borrowers for taxes and insurance Accounts payable and accrued expenses Interest payable Other liabilities Total liabilities Shareholders’ Equity: Preferred stock ($0.01 par value; 1,000,000 shares authorized; Series A – Liquidation preference $1,000 per share, 4,781 shares issued and outstanding at March 31, 2011 and at December 31, 2010) Common stock ($0.01 par value; 20,000,000 shares authorized; 655,415 shares issued; 654,486 shares outstanding at March 31, 2011 and at December31, 2010) 7 7 Additional paid-in capital Treasury stock ) ) Retained earnings Accumulated other comprehensive income 69 92 Total shareholders’ equity Total Liabilities and Shareholders’ Equity See selected notes to condensed consolidated interim financial statements. 4 Alaska Pacific Bancshares, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, (in thousands, except per share data) Interest Income Loans Investment securities 30 25 Interest-earning deposits with financial institutions 9 - Total interest income Interest Expense Deposits Federal Home Loan Bank advances 51 79 Total interest expense Net Interest Income Provision for loan losses 60 Net interest income after provision for loan losses Noninterest Income Mortgage servicing income 86 49 Service charges on deposit accounts Other service charges and fees 61 50 Gain on sale of loans 50 95 Total noninterest income Noninterest Expense Compensation and benefits Occupancy and equipment Data processing 71 58 Professional and consulting fees Marketing and public relations 46 57 Real estate owned and repossessed assets, net 3 (1 ) FDIC assessment 89 Other Total noninterest expense Income (loss) before provision for income tax ) Provision for income tax - - Net income (loss) ) Preferred stock dividend and discount accretion Preferred stock dividend 62 60 Preferred stock discount accretion 16 15 Net income (loss) available to common shareholders ) Income (loss) per common share: Basic ) Diluted ) See selected notes to condensed consolidated interim financial statements. 5 Alaska Pacific Bancshares, Inc. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (in thousands) Operating Activities Net income (loss) ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Provision for loan losses 60 Gain on sale of loans ) ) Fair value valuation adjustment mortgage servicing rights 7 - Depreciation and amortization 69 77 Amortization of fees, discounts, and premiums, net ) ) Stock compensation expense 4 6 Loss on sale or impairment of real estate owned and repossessed assets 1 - Loans originated for sale ) ) Proceeds from sale of loans originated for sale Cash provided by (used in) changes in operating assets and liabilities: Interest receivable 5 ) Other assets 92 Advances from borrowers for taxes and insurance Interest payable (2 ) 21 Accounts payable and accrued expenses ) ) Other liabilities 78 Net cash provided by (used in)operating activities ) Investing Activities Purchase of investment securities available for sale ) - Maturities and principal repayments of investment securities available for sale, net Loan originations, net of principal repayments ) Proceeds from sale of real estate owned and repossessed assets 97 Purchase of premises and equipment ) ) Net cash provided by (used in) investing activities ) Financing Activities Net (increase) decrease in Federal Home Loan Bank advances ) Net increase in demand and savings deposits ) ) Net decrease in certificates of deposit ) 68 Cash dividends paid ) ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental information: Cash paid for interest Net cash paid for (received from) income taxes ) - Loans foreclosed and transferred to repossessed assets - Net change in fair value of securities available for sale, net of tax ) 8 Cumulative adjustment – change in accounting principle - Accrued TARP dividends 31 31 See selected notes to condensed consolidated interim financial statements. 6 Alaska Pacific Bancshares, Inc. and Subsidiary Selected Notes to Condensed Consolidated Interim Financial Statements (Unaudited) Note 1 – Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Alaska Pacific Bancshares, Inc. (the “Company”) and its wholly owned subsidiary, Alaska Pacific Bank (the “Bank”), and have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) and to general practices within the financial institutions industry, where applicable.All significant intercompany balances have been eliminated in the consolidation.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States (“GAAP”) for complete financial statements.They should be read in conjunction with the audited consolidated financial statements included in the Form 10-K for the year ended December 31, 2010.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included pursuant to the requirements of the Securities and Exchange Commission (“SEC”) for interim reporting.The results of operations for the interim periods ended March 31, 2011, are not necessarily indicative of the results which may be expected for an entire year or any other period. Certain amounts in prior-period financial statements have been reclassified to conform to the current-period presentation.These reclassifications had no effect on net income (loss) or shareholders’ equity. The Company has evaluated events and transactions for potential recognition and disclosure through the day the financial statements were issued. Note 2 – Mortgage Loan Servicing The Company generally retains the right to service mortgage loans sold to others.The Company accounts for mortgage servicing rights in accordance with ASC 860-50, Servicing Assets and Liabilities, which provides that changes in fair value will be reported in earnings in the period in which the change occurs.The Company uses a model derived valuation methodology to estimate the fair value of mortgage servicing rights (MSR) obtained from an independent financial advisor on an annual basis.The model pools loans into buckets of homogeneous characteristics and performs a present value analysis of the future cash flows.The buckets are created by individual loan characteristics such as note rate, product type, and the remittance schedule.Current market rates are utilized for discounting the future cash flows.Significant assumptions used in the valuation of MSR include discount rates, projected prepayment speeds, escrow calculations, ancillary income, delinquencies and option adjusted spreads.The change in the balance of mortgage servicing assets is included in the following table: 7 Three Months Ended March 31, Three Months Ended March 31, (in thousands) Balance beginning of period Additions to servicing assets 31 40 Disposals of servicing assets ) ) Fair value adjustment (7 ) Balance end of period Note 3 – Fair Value Measurements We have elected to record certain assets and liabilities at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The GAAP standard (ASC 820) establishes a consistent framework for measuring fair value and disclosure requirements about fair value measurements.The standard requires the Company to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Company’s market assumptions.These two types of inputs create the following fair value hierarchy: Level 1 - Unadjusted quoted prices for identical instruments in active markets; Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable; and Level 3 - Instruments whose significant value drivers are unobservable. An asset or liability’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The following table sets forth the Company’s assets and liabilities by level within the fair value hierarchy that were measured at fair value on a recurring and non-recurring basis at March 31, 2011 and December 31, 2010. 8 (in thousands) Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) March 31, 2011: Recurring: Available for sale securities: Mortgage-backed securities $ $
